DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 includes language describing wherein the controller is further configured to populate the time-to-logical-block-address map with an invalid entry for a subsequent write command in response to the subsequent write command being associated with non-video data.  However, neither the parent nor instant claim describes video data and therefore the scope of non-video data is undefined.  As an example, video data could refer to a specific video or a specific type of video in which case non-video data is video data other than the video data associated with a specific video or type of video.  As such, the subject matter is considered indefinite and a search is precluded.


Claim 9 includes language describing a “subsequent write command being associated with logical data that is broken for a time entry.”  However, it is entirely unclear how to interpret “logical data that is broken for a time entry.” As such, the subject matter is considered indefinite and a search is precluded.

Claims 10 and 16 include language describing marking a time slot as high endurance.  However, neither the parent nor instant claim describes a time slot and therefore the scope of marking a time slot as high endurance cannot be determined.  

Claim 18 recites the limitation "the means for using,” but there is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Passerini et al. (US PGPub No. 2006/0047999 A1), hereinafter referred to as PASSERINI.

Consider Claim 17, 
PASSERINI teaches storage system comprising: 
a memory (PASSERINI, e.g., Fig 1:36;¶0060, a physical store is a memory.); and 
means for creating a time-to-logical-block-address table from time information and a logical block address received from a host (PASSERINI, e.g., Fig 3(described @ ¶0081-0085), shows time-to-LBA map; ¶0067, I/O requests include LBA.).

Consider Claim 18, 
PASSERINI further teaches wherein the means for using is implemented in a controller (PASSERINI, e.g., Fig 9, shows at least one means for using.).

Consider Claim 19, 
PASSERINI further teaches wherein the storage system is integrated in the host (PASSERINI, e.g., ¶0061, host can include a storage network.).

Consider Claim 20, 
PASSERINI further teaches wherein the memory comprises a three- dimensional memory (PASSERINI, e.g., ¶0060, physical store may be a RAID system. Notably, the applicant describes that a three-dimensional memory array is arranged so that memory elements occupy multiple planes or multiple memory device levels, thereby forming a structure in three dimensions.  A RAID system fits this definition.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over PASSERINI.

Consider Claim 1, 
PASSERI storage system comprising: 
a memory (PASSERINI, e.g., Fig 1:36;¶0060, a physical store is a memory.); and 
a controller configured to: 
obtain time information (PASSERINI, e.g., Fig 29, illustrates host I/O requests and a time; ¶0012, discloses maintaining a record of time information.); 
receive a write command from the host, wherein the write command comprises a logical block address (PASSERINI, e.g. Fig 31, illustrates I/O request ID 1286 as being a write command associated with an LBA; ¶0067, I/O requests include LBA.); and 
create a time-to-logical-block-address map from the time information and the logical block address received from the host (PASSERINI, e.g., Fig 3(described @ ¶0081-0085), shows time-to-LBA map.).
	However, PASSERINI does not appear to provide an explicit disclosure that the time data which the controller obtains is received from the host.  PASSERINI does illustrate the time data existing at the host (Fig 29:2234) and additionally describes that the scheduler can extract identifiers associated with queued I/O requests.  Thus, when attempting to solve the problem of tracking write times for recovery purposes in the   context of a system such as Figure 29 wherein which I/O requests originate from a host, the time data can either be generated after the receipt of an I/O request from the host (as explicitly disclosed by PASSERINI) and/or the time data can be received from the host.  To summarize, PASSERINI discloses a mechanism for extracting scheduling (i.e., temporal ordering) information from an I/O command (see, e.g., ¶0352), including time information with an I/O request (PASSERINI, e.g.,  ¶0073, time-based read command. ) AND illustrates the host as at least possessing the time data in plural contexts.  As such, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of PASSERINI to also include a mechanism for relying on host-provided time information during a write command because it improves system flexibility while enabling backward-compatibility with other time-ordered datasets.

Consider Claim 5, 
The modified system of PASSERINI additionally teaches wherein the controller is further configured to: 
receive a command to read data associated with a certain time (PASSERINI, e.g., ¶0073, time-based read command.); 
determine a logical address of the data associated with the certain time using the time-to-logical-block-address map (PASSERINI, e.g., Fig 3; ¶0084, data is indexed in the time store by the time it was overwritten.); and
read the data stored at a physical address in the memory (PASSERINI, e.g., ¶0075, data is provided to host in response to I/O requests. Providing data requires access to data stored at a physical address.).
PASSERINI fails to describe determining a physical address in the memory from the logical address using a logical-to-physical address map.  PASSERINI does describe that a block can be stored multiple times (see, e.g., Fig 3) and that units of storage data can be accessed by specifying a location and time (PASSERINI, e.g., ¶0069).  The examiner notes that, at least in this context, an LBA alone does not specify a particular location since the location of the requested data is a combination of the LBA and time and the LBA of PASSERINI is not a physical address. Since the time-based management mechanisms of PASSERINI operate on non-physical addresses then there MUST be some manner for translating non-physical addresses to the physical storage locations which store the desired (LBA+time) data.  The examiner takes official notice of the fact that logical-to-physical address maps are ubiquitous in the art as a mechanism for determining a physical location from a non-physical (i.e., logical) address.  As such, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a logical-to-physical map to identify the physical location of data because it is notoriously well-known and common in the art, is extremely easy to implement, and provides compatibility with existing systems.

Consider Claim 6, 
The modified system of PASSERINI additionally teaches wherein start times and end times of the time-to- logical-block-address map change during host writes and overwrites (PASSERINI, e.g., ¶0077, index each copy-on-write (via a host write operaion).).

Consider Claim 7, 
The modified system of PASSERINI additionally teaches wherein the time information from the host comprises absolute host time (PASSERINI, e.g., ¶0073, time information may be absolute or relative.).


Consider Claim 11, 
The modified system of PASSERINI additionally teaches wherein the memory comprises a three- dimensional memory (PASSERINI, e.g., ¶0060, physical store may be a RAID system. Notably, the applicant describes that a three-dimensional memory array is arranged so that memory elements occupy multiple planes or multiple memory device levels, thereby forming a structure in three dimensions.  A RAID system fits this definition.).

Claims 2-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over PASSERINI in view of Cai et al. (NPL: A RISC Implementation of MPEG-2 TS Packetization.), hereinafter referred to as CAI.

Consider Claim 2, 
The modified system of PASSERINI further teaches the storage system of Claim 1, including wherein the write command further comprises data to be written in the memory (PASSERINI, e.g., ¶0070, write commands include data payload.), but fails to describe wherein the time information is part of the data.  PASSERINI does disclose streaming data (see, e.g., ¶0200), but doesn’t disclose that the stream data includes time information.  CAI et al. discloses systems and methods for providing a data stream and is considered relevant to the topic of data streams in a network environment (e.g., PASSERINI ¶0060, physical store (memory) can be a storage area network.).  CAI does disclose data, delivered as a stream, which includes time information (CAI, e.g., p689; 2nd paragraph, PCR is one of the most important (elements) in a transport stream packet.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the updated system of PASSERINI to be configured to operate with time information existing as part of the data (as disclosed by CAI) because it is extremely well-known and conventional (video streaming is ubiquitous), is a simple reorganization of existing information (see, e.g., PASSERINI Fig 29, time and request are illustrated as being “together.”), and provides a predictable ability to manage received data in a storage system designed to use time information.

Consider Claim 3, 
The system of PASSERINI and CAI further describes wherein the data comprises video data comprising intra-coded picture frames (CAI, e.g., p690 §4 ¶2, discloses the use of I-frames); and the time information is obtained from time stamps of the I-frames (CAI, e.g., p690 §4 ¶4. PCR counter (time information) is read by the CPU every video frame.).

Consider Claim 4, 
The system of PASSERINI and CAI further describes wherein the time stamps comprise a Program Clock Reference (PCR) of a Moving Picture Experts Group (MPEG) transport stream (CAI, e.g., p690 §4 ¶4, discloses use of a PCR (from an MPEG transport stream).).

Consider Claim 12, 
PASSERINI teaches a method for enabling time-based data retrieval, the method comprising: 
performing the following in a storage system comprising a memory: 
receiving a command from a host to write media data to a logical address  (PASSERINI, e.g. Fig 31, illustrates I/O request ID 1286 as being a write command associated with an LBA; ¶0067, I/O requests include LBA.); 
determining time information (PASSERINI, e.g., Fig 29, illustrates host I/O requests and a time; ¶0012, discloses maintaining a record of time information.); and 
generating a table associating the logical address with the time information (PASSERINI, e.g., Fig 3(described @ ¶0081-0085), shows time-to-LBA map.).
PASSERINI further discloses streaming data (see, e.g., ¶0200) and suggests that time information exists at the host (see, e.g., Fig 29), but fails to disclose determining time information from the media (received) data.  CAI et al. discloses systems and methods for providing a data stream and is considered relevant to the topic of data streams in a network environment (e.g., PASSERINI ¶0060, physical store (memory) can be a storage area network.).  CAI does disclose data, delivered as a stream, which includes time information (CAI, e.g., p689; 2nd paragraph, PCR is one of the most important (elements) in a transport stream packet.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the updated system of PASSERINI to be configured to operate with time information existing as part of the media data (as disclosed by CAI) because it is extremely well-known and conventional (video streaming is ubiquitous), is a simple reorganization of existing information (see, e.g., PASSERINI Fig 29, time and request are illustrated as being “together.”), and provides a predictable ability to manage received data in a storage system designed to use time information.

Consider Claim 13, 
The system of PASSERINI and CAI, as combined, further teaches wherein: the media data comprises video data, which comprises intra-coded picture frames (CAI, e.g., p690 §4 ¶2, discloses the use of I-frames); and the time information is obtained from time stamps of the I-frames (CAI, e.g., p690 §4 ¶4. PCR counter (time information) is read by the CPU every video frame.).

Consider Claim 14, 
The system of PASSERINI and CAI, as combined, further teaches wherein the media data comprises audio data (CAI, e.g., p690:Fig 5, transport stream packet includes audio data and PCR.), which comprises Program Clock Reference (PCR) time stamps (CAI, e.g., p690 §4 ¶4, discloses use of a PCR (from an MPEG transport stream).).

Consider Claim 15, 
The system of PASSERINI and CAI, as combined, further teaches: 
receiving a command to read media data associated with a certain time (PASSERINI, e.g., ¶0073, time-based read command.); 
determining a logical address of the media data associated with the certain time using the table (PASSERINI, e.g., Fig 3; ¶0084, data is indexed in the time store by the time it was overwritten.); 
read the media data stored at a physical address in the memory (PASSERINI, e.g., ¶0075, data is provided to host in response to I/O requests. Providing data requires access to data stored at a physical address.).
PASSERINI fails to describe determining a physical address in the memory from the logical address using a logical-to-physical address map.  PASSERINI does describe that a block can be stored multiple times (see, e.g., Fig 3) and that units of storage data can be accessed by specifying a location and time (PASSERINI, e.g., ¶0069).  The examiner notes that, at least in this context, an LBA alone does not specify a particular location since the location of the requested data is a combination of the LBA and time and the LBA of PASSERINI is not a physical address. Since the time-based management mechanisms of PASSERINI operate on non-physical addresses then there MUST be some manner for translating non-physical addresses to the physical storage locations which store the desired (LBA+time) data.  The examiner takes official notice of the fact that logical-to-physical address maps are ubiquitous in the art as a mechanism for determining a physical location from a non-physical (i.e., logical) address.  As such, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a logical-to-physical map to identify the physical location of data because it is notoriously well-known and common in the art, is extremely easy to implement, and provides compatibility with existing systems.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
[A] Lee, Minsuk (NPL: A New File System with Time-Based Indexing Scheme for Continuous Media Streams) – discloses systems and methods for storing a relationship between a media frame and a storage location (see, e.g., p509:Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/           Primary Examiner, Art Unit 2137